Citation Nr: 0216721	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to August 21, 1998, 
for the grant of dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  In a September 1996 rating decision, the RO denied 
service connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal relative to this rating 
determination, and that decision became final.

3.  On August 21, 1998, the RO received an informal request 
to reopen the claim for service connection for cause of the 
veteran's death. 

4.  A formal application for VA dependency and indemnity 
compensation benefits, VA Form 21-534, was received in April 
1999.

5.  In January 2000 the RO granted dependency and indemnity 
compensation benefits based on a difference of opinion and 
correctly assigned an effective date of August 21, 1998, the 
date of receipt of claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 21, 1998, 
for an award of dependency and indemnity compensation 
benefits have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.

In this regard, the Board notes that VA has a duty to notify 
the appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
Discussions as contained in the rating decision, and 
Statement of the Case provided the appellant with sufficient 
information regarding the applicable law and regulations and 
the evidence necessary to substantiate her claim.  Thus, the 
Board concludes that the VA does not have any further 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the appellant's claim.  The 
assembled evidence contained in the claims file has been 
reviewed.  In this regard, the record shows the appellant has 
submitted written argument for consideration in this matter.  
The Board notes that the appellant has not identified any 
other potential sources of information pertinent to her claim 
for consideration in this matter.  Therefore, the Board 
concludes that VA has fulfilled its duty to assist the 
appellant in that there is sufficient evidence of record upon 
which the appellant's appeal may now be properly adjudicated. 


Factual Background

A review of the record discloses the appellant filed her 
original claim for dependency and indemnity compensation 
(DIC) benefits in July 1996.  By rating action, dated in 
September 1996, the RO determined that the evidence did not 
establish that service-connected disability materially 
contributed to the cause of the veteran's death or hastened 
his death.  The appellant was notified of this determination 
by letter dated in September 1996.  The record discloses the 
appellant did not perfect an appeal with respect to this 
determination.  38 C.F.R. § 3.105.  Thus the September 1996 
rating decision is final

The appellant's representative submitted an informal claim 
for DIC benefits which was received at the RO on August 21, 
1998.  Accompanying this document was an amended death 
certificate.   In April 1999, the appellant filed VA Form 21-
534, Application For Dependency And Indemnity Compensation 
Death Pension And Accrued Benefits By A Surviving Spouse Or 
Child, seeking service connection for the cause of the 
veteran's death.

The RO, in a June 1999 rating decision, determined that new 
and material evidence had not been presented to reopen the 
previously denied claim for service connection for the cause 
of the veteran's death.  The appellant was notified of this 
decision by letter dated in July 1999.  She filed a notice of 
disagreement with this determination in August 1999.

The RO reviewed this matter again in January 2000.  
Dependency and indemnity compensation benefits were granted 
at that time.  In this regard, the RO noted that this 
revision of the June 1999 rating decision was premised upon a 
difference of opinion.  Specifically, it was determined that 
the appellant had not presented new and material evidence 
sufficient to reopen the claim, nor was there evidence of 
clear and unmistakable error in the June 1999 decision.  
Rather, the RO indicated that the assembled evidence was 
interpreted differently based upon amendment made to the 
death certificate.  The award of benefits was made effective 
from August 21, 1998, the date of receipt of the reopened 
(informal) claim.

In her notice of disagreement and substantive appeal the 
appellant maintains that if the physician who amended the 
death certificate had been aware of the importance of the 
cause of death listed the appellant would not have to have 
gone through the long drawn out process of having it 
corrected.  She states that she had no control over the 
physician who was amending the death certificate and she 
filed her claim in a timely manner.  She requests retroactive 
benefits back to the date of the veteran's death.


Analysis

Generally, the effective date for the appellant's claim is 
governed by 38 U.S.C.A. 
§ 5110(a), which provides, in pertinent part, that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, or compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor. 

According to applicable regulations, grants of service 
connection based upon a difference of opinion following 
earlier decisions which have become final (by appellate 
decision or failure to timely initiate and perfect an appeal) 
prior to receipt of an application for reconsideration or to 
reopen, the effective date will be the date of receipt of 
such application or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(h)(2).

The appellant has asserted that the that the timing of the 
amendment to the original death certificate should not be 
weighed against her as she filed her original claim in a 
timely manner asserting.  While the Board sympathizes with 
the appellant, the law and regulations governing earlier 
effective dates are clearly set forth.

The appellant's original claim for DIC benefits was denied in 
September 1996.  In the absence of a timely filed notice of 
disagreement, the September 1996 decision is final.  The 
appellant sought to reopen her claim on August 21, 1998.  
There is no evidence that any earlier claim was filed.  See 
38 C.F.R. § 3.155 (any communication indicating an intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim).  The 
law clearly states that for those claims granted due to a 
difference of opinion, the effective date is the date of 
receipt of the claim to reopen a previously disallowed claim 
or the date entitlement arose.  

The RO granted DIC benefits in January 2000 based on a 
difference of opinion and assigned an effective dated of 
August 21, 1998, the date of receipt of claim.  The Board 
concurs with this decision.

Accordingly, it is the conclusion of the Board that the 
effective date earlier than August 21, 1998, for the award of 
DIC benefits is not warranted.


ORDER

An effective date prior to August 21, 1998, for an award of 
dependency and indemnity compensation benefits is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

